Case 3:17-cr-03431-MMA Document 148 Filed 10/08/20 PagelD.761 Page 1of1

UNITED STATES DISTRICT COURT

for the

Southern District of California

United States of America

 

 

 

 

)
V.
FRANCISCO LUIS BENNEN (3) Cae Ne: 17-CR-3431-MMA
) USM No: 64165298
Date of Original Judgment: 04/29/2019 )
Date of Previous Amended Judgment: ) Chloe Dillon, Federal Defenders Inc.
(Use Date of Last Amended Judgment if Any) Defendant’s Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

Upon motion of VI the defendant Cl the Director of the Bureau of Prisons T] the court under 18 U.S.C.

§ 3582(c)(1)(A)(i) and the First Step Act of 2018 for compassionate release and a corresponding reduction in the term of
imprisonment imposed, and having considered such motion, and taking into account the policy statement set forth at
USSG § 1B1.13 and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, and
for the reasons set forth in the contemporaneously filed memorandum decision, IT IS ORDERED that the motion is:

L_IpENIED. [VIGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) Of 120 months is reduced to — time served

SUPERVISED RELEASE

 

Upon release from imprisonment, the defendant will be on supervised release for a total term of: TEN (10) YEARS.

All previously imposed terms and conditions of supervised release remain in full force and effect. The Court imposes
the following additional special conditions of supervised release:

5. Defendant must reside with Ms. Leonelle Barron in accordance with his proposed release plan. In the event such
residence is no longer available or otherwise feasible, Defendant must notify his probation officer immediately and
thereafter may only reside in a location that is preapproved by Probation and authorized by the Court: and,

6. Defendant must remain at his residence at all times for a period of sixty (60) months, except for preapproved and
scheduled absences for: Employment: Education; Religious activities: Treatment: Attorney visits: Court appearances;
Court-ordered obligations; or Other activities as approved by the probation officer: and,

7. Defendant must be monitored for a period of twelve (12) months, with the location monitoring technology at the
discretion of the probation officer. Defendant must abide by all technology requirements and must pay all or part of the
costs of participation in the location monitoring program, as directed by the Court and/or the probation officer.

Except as otherwise provided, all provisions of the judgment dated 94/29/2019 __ shall remain in effect.
IT IS SO ORDERED

onder Date: _10008/2020 Maikuh Mu - Leliehtr

Judge’s sighGture

Effective Date: Hon. Michael M. Anello, U.S. District Judge

 

(if different from order date) Printed name and title
